DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2020 have been considered by the examiner and been placed of record in the file.

Allowable Subject Matter
Claims 3-8 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moorthi et al. (US 2017/0374151 A1).

Claim 1. Moorthi et al. disclose a method of machine learning using a distributed framework (FIG. 1, 5-7), the method comprising: 
selecting, by a computing device, at least a remote device of a plurality of remote devices (read as the server 120 or 125 can request compressed data from the storage unit 110, decompresses the data and stores it on its local storage 121 or 126, and sends the decompressed data to the proxy 180. Subsequent accesses to the same data can be routed to the decompressed, local cache within the local storage 121 or 126 [0042]. The servers 120 and 125 select among devices 150, 160 and 170 and allocate memory.); 
determining, by the computing device, a confidence level of the at least a remote device (read as In this example, this trace occurs every time so the trace has a high confidence level [0117]); and 
assigning, by the computing device, at least a machine-learning task to the at least a remote device (read as In this example, this trace occurs every time so the trace has a high confidence level [0038] … the optimizer includes machine learning heuristics and are applied to the gathered datasets to learn patterns that are not intuitive to human perception, but nonetheless, can be used to improve execution performance [0117].), wherein assigning further comprises: 
assigning at least a secure data storage task to the at least a remote device (read as each BX network client 150 can connect to many BX servers 120 or 125 offering identical read-only images, the system can benefit from load balancing to the least loaded server. In one embodiment, the client 150 can choose the least loaded server [0048]); and 
assigning at least a model-generation task to the at least a remote device (read as the fileserver can include a repository of traces, history, and models; the clients may process metadata locally or push metadata to the servers; and the servers are configured to distribute models to the clients so that the models can be efficiently executed either at the client or at the server. In various embodiments, this allows both client and server to generate cache hints, take actions speculatively, and monitor both local and remote caches [0131]).
The rejection is based on the combined teaching of several embodiment disclosed by Moorthi et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Moorthi et al. in order to use a distributed system to perform machine learning tasks.

Claim 2. The method of claim 1, Moorthi et al. disclose 
wherein selecting the at least a remote device further comprises selecting a plurality of proximate devices (read as a proxy unit, configured to grant a client access to the storage unit through the first server and manage the common data [0031]).


Claim 9. The method of claim 1, Moorthi et al. disclose 
further comprising encrypting data to be stored in the at least a data storage task (read as encrypted data can be stored [0052]).

Claim 10. The method of claim 1, Moorthi et al. disclose 
wherein: 
the at least a model-generation task is assigned to at least a model-generation device of the at least a remote device (read as the fileserver can include a repository of traces, history, and models; the clients may process metadata locally or push metadata to the servers; and the servers are configured to distribute models to the clients so that the models can be efficiently executed either at the client or at the server. In various embodiments, this allows both client and server to generate cache hints, take actions speculatively, and monitor both local and remote caches [0131]); 
the at least a data storage task is assigned to at least a data storage device of the at least a remote device (FIG. 1 device are assigned memory); and 
the at least a model-generation device has a higher confidence level than the at least a data storage device (read as In this example, this trace occurs every time so the trace has a high confidence level [0117]).

Claim 11. Moorthi et al. disclose a system for machine learning using a distributed framework (FIG. 1 distributed system shown), the system comprising a computing device communicatively connected to a plurality of remote devices (FIG. 1 distributed system shown with remote devices), the computing device designed and configured to: 
select at least a remote device of a plurality of remote devices (read as The server can be selected based on system analysis of server network/CPU load and/or space availability [0114]), determine a confidence level of the at least a remote device (read as In this example, this trace occurs every time so the trace has a high confidence level [0117]), and assign at least a machine-learning task to the at least a remote device (read as  In further embodiments, the optimizer includes machine learning heuristics and are applied to the gathered datasets to learn patterns that are not intuitive to human perception, but nonetheless, can be used to improve execution performance [0117]), 
wherein assigning further comprises assigning at least a secure data storage task (read as each BX network client 150 can connect to many BX servers 120 or 125 offering identical read-only images, the system can benefit from load balancing to the least loaded server. In one embodiment, the client 150 can choose the least loaded server [0048]) to the at least a remote device and assigning at least a model- generation task to the at least a remote device (read as the fileserver can include a repository of traces, history, and models; the clients may process metadata locally or push metadata to the servers; and the servers are configured to distribute models to the clients so that the models can be efficiently executed either at the client or at the server. In various embodiments, this allows both client and server to generate cache hints, take actions speculatively, and monitor both local and remote caches [0131]).
The rejection is based on the combined teaching of several embodiment disclosed by Moorthi et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Moorthi et al. in order to use a distributed system to perform machine learning tasks.

Claim 12. The system of claim 11, Moorthi et al. disclose
wherein the computing device is further configured to select the at least a remote device by selecting a plurality of proximate devices (read as a proxy unit, configured to grant a client access to the storage unit through the first server and manage the common data [0031]).

Claim 19. The system of claim 11, Moorthi et al. disclose
 wherein the computing device is further configured to encrypt data to be stored in the at least a data storage task (read as a proxy unit, configured to grant a client access to the storage unit through the first server and manage the common data [0031]).

Claim 20. The system of claim 11, Moorthi et al. disclose 
wherein: 
the at least a model-generation task is assigned to at least a model-generation device of the at least a remote device (read as the fileserver can include a repository of traces, history, and models; the clients may process metadata locally or push metadata to the servers; and the servers are configured to distribute models to the clients so that the models can be efficiently executed either at the client or at the server. In various embodiments, this allows both client and server to generate cache hints, take actions speculatively, and monitor both local and remote caches [0131]); 
the at least a data storage task is assigned to at least a data storage device of the at least a remote device (FIG. 1 device are assigned memory); and 
the at least a model-generation device has a higher confidence level than the at least a data storage device (read as In this example, this trace occurs every time so the trace has a high confidence level [0117]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/           Primary Examiner, Art Unit 2646